DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/26/2021 has been entered.

Response to Arguments
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, limitation the location of the user references to other items in the claims. It is unclear what item is being referenced.

Regarding claim 15, limitation the respective user references to other items in the claims. It is unclear what item is being referenced.

Regarding claim 18, limitation the respective document references to multiple respective documents in the claims. It is unclear what item is being referenced.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 3, 6, 10-11, 16 & 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1].

Regarding claim 1, RADTKE teaches a computer-implemented method for providing document operation labels for use with a respective document stored in an online document system. The method as taught in RADTKE reads on claim 1 as shown below.

CLAIM 1
a computer-implemented method for providing document operation labels for use with a respective document stored in an online document system, comprising:

displaying, at a client device, a user interface (UD) comprising 


a document view area presenting at least a portion of the respective document, and 

a document operation label area to present document operation labels;
displaying a location indicator at a location in the respective document;



identifying content displayed in the respective document based on the location of the location indicator in the respective document, 


the content included in document data of the respective document;


selecting a plurality of document operation labels for the identified content displayed in the respective document, 

the plurality of document operation labels comprising one or more document operation labels corresponding to respective document operations; and
displaying, in the document operation label area of the UI, the plurality of document operation labels comprising the one or more document operation labels corresponding to respective document operations.


RADTKE et al.
A computer-implemented method for providing selectable controls for use with a respective document stored in an online document system (RADTKE, FIG. 3), comprising:

an area for displaying a portion of a document as shown in FIG. 3 (RADTKE, FIG. 3 & ¶ 0035), and 
a context menu 320 to present selectable controls (RADTKE, FIG. 3 & ¶ 0036);
a mouse cursor is displayed and focused at a location, e.g., location of the picture object 310, in the area for displaying a portion of a document as shown in FIG. 3 (RADTKE, ¶¶ 0035 & 0039);
the picture object in the document is identified by selecting based on a mouse right-click when the mouse cursor is focused on the picture object (RADTKE, ¶¶ 0005 & 0039),
wherein the picture object is included in the document (RADTKE, ¶ 0035), wherein the document includes picture object and text object as shown in FIG. 3 (RADTKE, ¶ 0039);


the plurality of selectable controls comprises selectable controls such as paste, copy, cut…corresponding to document operations (RADTKE, FIG. 3 & ¶ 0036); and
the plurality of selectable controls comprises selectable controls such as paste, copy, cut… is displayed in the context menu 320 of the user interface (UD) 200 corresponding to document operations (RADTKE, FIG. 3 & ¶ 0036), the plurality of document operation labels comprising the one or more document operation labels (RADTKE, FIG. 3 & ¶ 0036).


RADTKE does not explicitly teach the steps of receiving user data for a user from a user information database, wherein: the user data further comprising a list of documents that are associated with the user, and the list of documents further comprising the respective document.
MARANO teaches a method for managing documents (MARANO, Abstract).
MARANO further teaches the step of receiving user data for a user from a user information database, wherein: the user data further comprising a list of documents that are associated with the user, and the list of documents further comprising the respective document as shown below.


CLAIM 1
receiving user data for a user from a user information database, wherein: 


the user data further comprising a list of documents that are associated with the user, and the list of documents further comprising the respective document.
MARANO et al.
details and security level of a user stored in a security server (MARANO, ¶ 0029) is received as shown in FIG. 2 (MARANO, ¶ 0042), wherein:
details of the user comprising usage history by the user of a present document and other documents (MARANO, ¶ 0032).



It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MARANO into RADTKE. The combination would make the system more efficient to manage documents. 
RADTKE and MARANO do not explicitly teach that one or more document operation labels … identified as most frequently used by the user or a group of users including the user.
SHIH teaches a method for managing document (SHIH, Abstract).
SHIH further teaches that one or more document operation labels … identified as most frequently used by the user or a group of users including the user, e.g., at least one operation is identified as most frequently used by the user (SHIH, ¶ 0004).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in SHIH into RADTKE and MARANO in order to manage selectable controls for context menu 320 to present selectable controls. The combination would make the system more efficient and user friendly as it would allow for quicker access to document operations.



Regarding claim 3, RADTKE further teaches that the plurality of document operation labels is selected in accordance with a document operation classifier that receives at least the user data and user-interface data corresponding to the respective user as input (The plurality of selectable controls such as paste, copy, cut… is selected for the identified selected picture object displayed in the document (RADTKE, FIG. 3 & ¶ 0036) in accordance with a document log as taught in MARANO’s FIG. 2 that receives user data & user interface data corresponding to the user as input (MARANO, ¶ 0042)); and the step of receiving a user selection of one of the plurality of document operation labels by the respective user (RADTKE, ¶ 0040).
MARANO teaches the step of updating the document operation classifier in accordance with the user selection (MARANO, ¶ 0042).

Regarding claim 6, MARANO further discloses that the user data includes a feature usage history of the user, the feature usage history includes document operations that have been selected by the user, and at least a subset of the plurality of document operation labels is selected in accordance with a recency of respective document operations in the feature usage history (MARANO, ¶¶ 0032 & 0103).

Regarding claim 10, RADTKE further discloses the step of selecting at least a subset of the plurality of document operation labels in accordance with at least one or more visible objects in the respective document (RADTKE, ¶¶ 0040 & 0041). 

selecting at least a subset of the plurality of document operation labels in accordance with at least one or more selected objects in the respective document (RADTKE, ¶¶ 0040 & 0041).

Regarding claim 16, RADTKE further teaches the step of selecting one or more document operation labels corresponding to one or more document operations used with respect to one or more documents related to the respective document (RADTKE, ¶¶ 0040 & 0041).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and BUTIN et al. [US 2010/0205530 A1], hereinafter referred to as BUTIN.

Regarding claim 2, RADTKE, MARANO & SHIH do not explicitly teach the features of claim 2: a region for receiving a search query to find the plurality of document operation label; and the step of detecting user selection of the region for receiving the search query, without typing a search query in the region.
BUTIN teaches a method for providing interactive guidance with execution of operation (BUTIN, Abstract). BUTIN further teaches a region for receiving a search query to find the plurality of document operation label, e.g., text box 220 for receiving a search query to find document operations (BUTIN, FIG. 2A & ¶ 0099), wherein the step of detecting user selection of the region for receiving the search query, without typing a search query in the region is an inherited feature of a mouse cursor as disclosed in RADTKE (RADTKE, ¶ 0035). For example, mouse cursor is used to focus on the text box 220 and followed by double-clicking the mouse left-click button to select text box 220 for receiving the search query.
.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and BLAGSVEDT [US 2007/0016651 A1].

Regarding claim 7, RADTKE further teaches the step of selecting at least a subset of the plurality of document operation labels in accordance with the location of the user (RADTKE, ¶ 0040).
RADTKE, MARANO & SHIH do not explicitly teach that the user data identifies a geographic location of the user.
BLAGSVEDT teaches that the user data identifies a geographic location of the user (BLAGSVEDT, ¶ 0015).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BLAGSVEDT into RADTKE, MARANO & SHIH in order to manage details of a user.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and CHANG [US 2011/0314024 A1].

the user data identifies a job function of the user; and the step of selecting at least a subset of the plurality of document operation labels in accordance with the job function of the user.
CHANG teaches that the user data identifies a job function of the user (CHANG, ¶¶ 0018 & 0019)); and the step of selecting at least a subset of the plurality of document operation labels in accordance with the job function of the user (CHANG, ¶ 0028).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in CHANG into RADTKE, MARANO & SHIH in order to make the system more user friendly because operations that were relevant to the user's job function would be more visible from the document operations listed. 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and YAMAMOTO [US 2010/0082709 A1].

Regarding claim 9, RADTKE further teaches the step of selecting at least a subset of the plurality of document operation labels (RADTKE, ¶ 0040). 
RADTKE, MARANO & SHIH do not explicitly teach that the user data includes a feature search history, the feature search history identifying a plurality of search queries that have been used by the user to identify one or more document operations; and the step of selecting at least a subset of the plurality of document operation labels in accordance with the feature search history.
YAMAMOTO teaches that the user data includes a feature search history, the feature search history identifying a plurality of search queries that have been used by the user to identify one or more document operations (YAMAMOTO, ¶ 0088); and the step of selecting at least a subset of the plurality of document operation labels in accordance with the feature search history (YAMAMOTO, ¶ 0088).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in YAMAMOTO into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because operations that were used recently would be more visible from the document operations listed and could be selected quicker if they were in frequent use.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and BAILOR et al. [US 2010/0281362 A1], hereinafter referred to as BAILOR.

Regarding claim 12, RADTKE further teaches the step of selecting at least a subset of the plurality of document operation labels (RADTKE, ¶ 0040). 
RADTKE, MARANO & SHIH do not explicitly teach that selecting at least a subset of the plurality of document operation labels in accordance with at least one or more document operation labels in an undo stack or a redo stack.
BAILOR teaches the step of selecting at least a subset of the plurality of document operation labels in accordance with at least one or more document operation labels in an undo stack or a redo stack (BAILOR, ¶ 0035).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BAILOR into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because the document operations associated with undo/redo stack would be more accessible without the need to perform a longer search.

Claims 14 & 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1], WILLIAMS et al. [US 2007/0033172 A1], hereinafter referred to as WILLIAMS, and PETRI et al. [US 2010/0281362 A1], hereinafter referred to as PETRI.

Regarding claim 14, RADTKE further teaches the step of selecting at least a subset of the plurality of document operation labels (RADTKE, ¶ 0040).
RADTKE, MARANO & SHIH do not explicitly teach the step of receiving a search query from the user; and selecting at least a subset of the plurality of document operation labels in accordance with: the search query, the user data, and user-interface data corresponding to the user, and user data and user-interface data corresponding to a community of users. 
WILLIAMS teaches the step of receiving a search query from the user (WILLIAMS, ¶ 0051).
PETRI teaches that selecting at least a subset of the plurality of document operation labels in accordance with at least one or more document operation labels in an undo stack or a redo stack (PETRI, ¶ 0032).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to in incorporate the teaching in WILLIAMS & PETRI into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because the document operations associated with undo/redo stack would be more accessible without the need to perform a longer search.

Regarding claim 15, RADTKE further teaches the step of selecting at least a subset of the candidate document operation labels for display in the user interface (RADTKE, ¶ 0040).
receiving a search query from the respective user;  identifying candidate document operation labels including: one or more document operation labels selected in accordance with the search query, one or more document operation labels selected in accordance with user data corresponding to the user, one or more document operation labels selected in accordance with user-interface data corresponding to the user, one or more document operation labels selected in accordance with user data corresponding to a community of users, and one or more document operation labels selected in accordance with user-interface data corresponding to the community of users.
WILLIAMS teaches the step of receiving a search query from the respective user (WILLIAMS, ¶ 0051), and identifying candidate document operation labels including: one or more document operation labels selected in accordance with the search query, one or more document operation labels selected in accordance with user data corresponding to the user, one or more document operation labels selected in accordance with user-interface data corresponding to the user, one or more document operation labels (WILLIAMS, ¶¶ 0063 & 0103).
PETRI teaches that one or more document operation labels selected in accordance with user-interface data corresponding to the community of users (PETRI, ¶ 0032).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to in incorporate the teaching in WILLIAMS & PETRI into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because the document operations associated with undo/redo stack would be more accessible without the need to perform a longer search.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and MATTHEWS et al. [US 2006/0277492 A1], hereinafter referred to as MATTHEWS.

Regarding claim 17, RADTKE further teaches the step of selecting one or more document operation labels corresponding to one or more document operations (RADTKE, ¶ 0040). 
RADTKE, MARANO & SHIH do not teach that selecting one or more document operation labels corresponding to one or more document operations used with respect to one or more documents related to the respective document.
MATTHEWS teaches a method wherein one or more related documents and the respective document are included in a same document collection (MATTHEWS, ¶ 0053).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MATTHEWS into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because related documents would be grouped together into a collection and it would be easier to locate a relevant document related to another one. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RADTKE et al. [US 2006/0036945 A1], hereinafter referred to as RADTKE, in view of MARANO et al. [US 2009/0292930 A1], hereinafter referred to as MARANO, and further in view of SHIH et al. [US 2009/0313574 A1] and DOWNS et al. [US 2009/0216696 A1], hereinafter referred to as DOWNS.

Regarding claim 18, RADTKE, MARANO & SHIH do not teach that each document is associated with a respective domain; and the one or more related documents and the respective document are associated with a same domain.
each document is associated with a respective domain and the one or more related documents and the respective document are associated with a same domain (DOWNS, ¶ 0014).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in DOWNS into RADTKE, MARANO & SHIH in order to make the system more user friendly and faster because related documents would be grouped together into a collection and it would be easier to locate a relevant document related to another one, even over a network separating users and documents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        February 22, 2022